DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,097,134 B2 to Ferch et al. in view of U.S. Patent No. 10,038,352 B2 to Airoldi et al. 
Ferch et al. discloses an air cooling design for tail-cone generator installation, said installation performing a method of removing heat from an electrical machine comprising the steps of: 
directing cooling airflow radially through an airflow passageway to an enclosure at least partially defined by a thermal shield at least partially around the electrical machine; and 
directing the cooling airflow past the outer generator stator and toward the inner generator rotor using a cooling manifold thereby removing heat from the generator rotor. 
However, it fails to disclose said airflow being directed radially inward. 
Airoldi et al. discloses a generator armature, comprising: 
radial air passages through which cooling airflow is directed radially inward (see arrows in Figures 2, 3, and 4). 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the radial air passages and inward airflow disclosed by Airoldi et al. on the generator disclosed by Ferch et al., for the purpose of providing “a convenient way of allowing the cooling medium to draw heat away from the windings, through the radial cooling channels, and out to the opposite side of the armature” (see column 2, lines 46-49). 
With regards to claim 2, Airoldi et al. discloses: 
directing the cooling airflow radially through a radially extending channel of the inner generator rotor. 
With regards to claim 3, Airoldi et al. discloses: 
the inner generator rotor comprising multiple radially extending channels that direct the cooling airflow radially outward toward a gap between the inner generator rotor and the outer generator stator. 
With regards to claim 4, Ferch et al. in view Airoldi et al. disclose: 
the cooling manifold being mounted to a stationary support structure, the cooling manifold comprising an axially extending cooling plate located radially inward of the inner generator rotor thereby defining another airflow passageway, the method comprising directing the cooling airflow axially through the another airflow passageway. 
With regards to claim 5, Airoldi et al. discloses: 
restricting a flow rate of the cooling airflow through the another airflow passageway using a seal. 
With regards to claim 6, Ferch et al. in view Airoldi et al. disclose: 
restricting a flow rate of the cooling airflow through the another airflow passageway using one or more openings through the cooling manifold having a diameter sized to restrict the cooling airflow. 
With regards to claim 7, Airoldi et al. discloses: 
the inner generator rotor comprising a rotor disk comprising multiple surface mounted permanent magnets and an axially extending cooling duct that receives the cooling airflow. 
With regards to claim 8, Airoldi et al. discloses: 
the cooling duct extends axially between adjacent permanent magnets. 
With regards to claim 9, Airoldi et al. discloses: 
the inner generator rotor comprising a rotor disk comprising a radially extending channel, the method comprising directing the cooling airflow to a gap between the inner generator rotor and outer generator stator. 
With regards to claim 10, Ferch et al. in view Airoldi et al. disclose: 
the cooling manifold comprises a radial portion that extends alongside the generator rotor, the radial portion directing the cooling airflow toward end windings of the outer generator stator and used cooling air into a gap between the inner generator rotor and outer generator stator. 
With regards to claim 11, Ferch et al. in view Airoldi et al. disclose: 
an accelerator located radially inward from the inner generator rotor and coupled to the rotary member, the accelerator moving the cooling airflow in a circumferential direction as the cooling airflow approaches the inner generator rotor. 
With regards to claim 12, Ferch et al. in view Airoldi et al. disclose: 
an axially extending cooling plate located radially inward of the inner generator rotor thereby defining another airflow passageway rotating with the inner generator rotor, the method comprising directing the cooling airflow axially through the another airflow passageway. 
With regards to claim 13, Ferch et al. in view Airoldi et al. disclose: 
a compressor section and a turbine section arranged in serial flow order, the compressor section and the turbine section together defining a core airflow path; 
a rotary member rotatable with at least a portion of the compressor section and with at least a portion of the turbine section; 
an electrical machine located at least partially inward of the core airflow path in a radial direction, the electrical machine comprising an outer generator stator and an inner generator rotor that is coupled to the rotary member; 
a thermal shield forming an enclosure at least partially around the electrical machine, the thermal shield at least partially defining a cooling airflow path at least partially around the electrical machine; and 
a cooling manifold that directs a cooling airflow received from an airflow passageway past the outer generator stator and onto the inner generator rotor. 
With regards to claim 14, Ferch et al. in view Airoldi et al. disclose: 
a cooling plate inwardly adjacent the inner generator rotor, the cooling plate having a radially extending channel that directs the cooling airflow radially outward toward the inner generator rotor. 
With regards to claim 15, Ferch et al. in view Airoldi et al. disclose: 
the cooling plate comprises multiple radially extending channels that direct the cooling airflow radially outward toward the inner generator rotor. 
With regards to claim 16, Ferch et al. in view Airoldi et al. disclose: 
the cooling manifold being mounted to a stationary support structure, the cooling manifold comprising an axially extending portion located radially inward of the cooling plate thereby defining another airflow passageway that directs the cooling airflow axially between the cooling plate and the axially extending portion of the cooling manifold. 

With regards to claim 17, Ferch et al. in view Airoldi et al. disclose: 
the cooling manifold is mounted to a stationary support structure, the cooling manifold comprising an axially extending portion located radially inward of the inner generator rotor thereby defining another airflow passageway that directs the cooling airflow axially between the inner generator rotor and the axially extending portion of the cooling manifold. 
With regards to claim 18, Ferch et al. in view Airoldi et al. disclose: 
a seal in the another airflow passageway that restricts a flow rate of the cooling airflow thereby. 
With regards to claim 19, Ferch et al. in view Airoldi et al. disclose: 
the inner generator rotor comprises a rotor disk comprising multiple surface mounted permanent magnets and an axially extending cooling duct that receives the cooling airflow. 
With regards to claim 20, Ferch et al. in view Airoldi et al. disclose: 
the cooling duct extends axially between adjacent permanent magnets. 
With regards to claim 21, Ferch et al. in view Airoldi et al. disclose: 
the inner generator rotor comprises a rotor disk comprising a radially extending channel that directs the cooling air to a gap between the inner generator rotor and outer generator stator. 
With regards to claim 22, Ferch et al. in view Airoldi et al. disclose: 
the cooling manifold comprises a radial portion that extends alongside the inner generator rotor and directs the cooling airflow toward end windings of the outer generator stator and used cooling air into a gap between the inner generator rotor and outer generator stator. 
With regards to claim 23, Ferch et al. in view Airoldi et al. disclose: 
an accelerator located radially inward from the inner generator rotor and coupled to the rotary member, the accelerator configured to move the cooling air in a circumferential direction as the cooling airflow approaches the inner generator rotor. 
With regards to claim 24, Ferch et al. in view Airoldi et al. disclose: 
the strut comprises a thermal insulation layer about and along the airflow passageway extending radially through the strut. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        August 27, 2022